DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Display Control Device and Vehicle Display Control Method for Displaying Predicted Wheel Locus or a title more indicative of the claimed subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Locus determination unit in claim 1
Locus determination step for in claim 7
**The unit disclosed above has been interpreted as tied to the structure of an ECU as disclosed in the originally filed specification at least on page 4, lines 25-29. The corresponding steps for the Locus determination step are disclosed at least on page 5, lines 19-33 and page 6, lines 1-3.**
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 11, none of the cited prior art alone or in combination provides motivation to teach “wherein the second part of the guide line is semi-transparent such that a cat in the field view overlapped by the second part of the guide line is semi-visible through the second part of the guide line” as the references only teach vehicle surroundings display and providing guides with respect to the rear and front wheel projected paths where visibility can be semi-transparent, however the references fail to explicitly disclose the display or a guideline having two portions in which one is semi-transparent specifically for the purpose of being able to provide an unobstructed view of a cat in the view of the vehicle, in conjunction with the limitations of claim 9 with which it depends regarding the guideline layer overlapping a non-vehicle portion.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claim 12, this claim depends from an objected to base claim, and thus is objected to under the same rationale as provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sei (JP 2011-116149 A, hereinafter referenced “Sei”) in view of Watanabe (US 2016/0152264 A1, hereinafter referenced “Watanabe”).

In regards to claim 1. Sei discloses a vehicle display control device (Sei, paragraph [0001]) comprising: 
-a locus determination unit determining a predicted locus of a wheel of a vehicle according to a steering angle of the vehicle (Sei, paragraphs [0018] and [0020]; Reference at paragraph [0018] discloses the steering angle acquisition unit 220 acquires information (steering angle information) indicating the steering angle of the steering wheel of the vehicle. Paragraph [0020] discloses the image processing unit 240 generates an image to be displayed on the display 242 based on the information from the camera image acquisition unit 210, the steering angle acquisition unit 220, the shift position acquisition unit 230, and the storage unit 250. The image processing unit 240 can calculate the locus of the travel prediction vehicle frame and the tire width of the tire  (interpreted as determining predicted locus of a wheel of a vehicle according to steering angle)); 
-and 5a display processing unit displaying a field view as an image of the vehicle including a vehicle body on a display device (Sei, paragraph [0042]; Reference discloses the image processing unit 240 (interpreted as display processing unit) generates an image obtained by superimposing the tire width trajectory drawing data generated in step S105 and the vehicle body trajectory drawing data generated in step S107 on the image acquired from the camera image acquisition unit 210 (S108). The display 242 displays the image generated by the image processing unit 240), 


Sei does not explicitly disclose but Watanabe teaches
-wherein: the display processing unit displays a guide line indicating the predicted locus, and superimposes the guide line on the image of the field view without 10regard to the steering angle (Watanabe, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the braking state acquisition section 34 acquires the information indicating the braking control state from the brake system 18 via the in-vehicle network 23 and supplies the information to the display control section 14 d (interpreted as the display processing unit)…..it is possible to move the rear wheels 3R based on a moving trajectory (trajectory of which the turning radius is small) different from a rear wheel width trajectory 36 calculated based on the steering angle. If such the braking control is performed, the display control section 14 d can alert the user by changing the display mode of the rear wheel width trajectory 36. Paragraph [0033] discloses the display control section 14 d determines an additional image superimposed on the circumference image of the vehicle 1 supplied from the imaging section 16 based on the rear wheel width trajectory or the front wheel width trajectory supplied from the trajectory calculation section 30, the index supplied from the index acquisition section 32, braking control information supplied from the braking state acquisition section 34, and the like. The generation of the superimposed additional image with the rear wheel trajectory obtained based on the braking state information opposed to the steering angle data is interpreted as displays a guide line indicating the predicted locus, and superimposes the guide line on the image of the field view without regard to the steering angle), 
-a first part of the guide line overlaps with the vehicle body (Watanabe, Fig. 9; Reference illustrates the rear wheel width trajectory overlaid over the vehicle 1 represented by interval lines 44 and vehicle offset lines 40), 
-and the first part of the guide line is semi-transparent such that an overlapped portion of the vehicle body is semi-visible through the first part of the guide line (Watanabe, Fig. 9 and paragraph [0052]; Reference discloses on the other hand, in the process of S118, in a case where the signal indicating that the rear wheel on the inside of turning is in the braking control is received, that is, in a case where the turning correction control is executed for reducing the turning radius (Yes of S118), the rear wheel width trajectory 36 is superimpose-displayed in a semi-transparent state (S122) as shown in figure 9).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 152. Sei in view of Watanabe teach the vehicle display control device according to claim 1.
Sei further discloses
-wherein the display processing unit displays a display image generated from layers, the layers including: a field image layer opaquely including a captured portion of the vehicle body (Sei, Fig. 11 and paragraph [0061]; Reference illustrates vehicle 100 opaquely displayed captured by camera 212); 
-and 20a guide line layer semi-transparently including the first part of the guideline, wherein the guide line layer is located above the field image layer (Sei, paragraph [0042]; Reference discloses the image processing unit 240 can make the region of the tire width locus a translucent color so that the image acquired from the camera image acquisition unit 210 is not completely hidden).  

In regards to claim 3. Sei in view of Watanabe teach the vehicle display control device according to claim 2.
Sei does not explicitly disclose but Watanabe teaches
-wherein the layers further include: 25a mask layer including a second part of the guide line, wherein the second part of the guide line is a portion of the guide line that does NOT overlap the vehicle body (Watanabe, Fig. 7 and paragraph [0046]; References disclose FIG. 7 illustrates a case of driving on ruts on a road covered with snow (the dashed lines being a mask layer). In this case, it is possible to easily realize safe driving and to perform favorable driving support by steering so as to match the front wheel width trajectory 52 and the ruts. The front wheel width trajectory 52 has a guideline portion out in front of the vehicle offset lines, interval lines, and grounding lines (thus not overlapping).).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 4. Sei in view of Watanabe teach the vehicle display control device of claim 3.
Sei does not explicitly disclose but Watanabe teaches
-wherein the second 30part of the guide line is opaque (Watanabe, Fig. 7 and paragraph [0046]; References disclose FIG. 7 illustrates a case of driving on ruts on a road covered with snow. In this case, it is possible to easily realize safe driving and to perform favorable driving support by steering so as to match the front wheel width trajectory 52 and the ruts. The front wheel width trajectory 52 has a guideline portion out in front of the vehicle offset lines, interval lines, and grounding lines in a black dashed line format (interpreted as opaque guideline)).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 


In regards to claim 5. Sei in view of Watanabe teach the vehicle display control device of claim 1.
Sei further discloses
-wherein the display processing unit 15 / 19displays a guide line layer, on which the guide line is drawn (Sei, Fig. 9 and paragraph [0057]; Reference discloses the frame of the travel prediction vehicle frame and the frame of the tire width locus region (i.e. guide line layers) are superimposed on the image captured by the camera 212.), 
-displays a field image layer, on which the image of the field view is drawn, below the guide line layer (Sei, Fig. 9 and paragraph [0057]; Reference discloses the frame of the travel prediction vehicle frame and the frame of the tire width locus region are superimposed on the image captured by the camera 212. The captured image interpreted as providing field of view image below guide line layer which is being superimposed on top),


Sei does not explicitly disclose but Watanabe teaches
-and displays a vehicle body illustration layer, on which an 5illustration image representing the vehicle body is drawn, above the guide line layer (Watanabe, Fig. 9; Reference illustrates the rear wheel width trajectory overlaid over the vehicle 1 represented by interval lines 44 and vehicle offset lines 40 (interpreted as the vehicle body illustration layer)), 
-wherein a first portion of the guide line overlaps vehicle body and is opaque (Watanabe, Fig. 9; Reference illustrates the rear wheel width trajectory overlaid over the vehicle 1 represented by interval lines 44 and vehicle offset lines 40), and wherein the illustration image of the vehicle body is semi- 10transparent (Watanabe, paragraph [0048]; Reference discloses as illustrated in FIG. 9, the display control section 14 d may superimpose-display the rear wheel width trajectory 36, for example, in a dotted line mode or superimpose-display the rear wheel width trajectory 36 in a semi-transparent mode).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 6. Sei in view of Watanabe teach the vehicle display control device of claim 1.
Sei does not explicitly disclose but Watanabe teaches
-wherein when the display processing unit displays the image of the field view including a side of the vehicle on the display device, the display processing unit 15superimposingly displays the guide line on the image of the field view and always displays the superimposed guideline regardless of the steering angle (Watanabe, paragraph [0048]; Reference discloses if a signal indicating execution of the braking control of the rear wheel on the inside of turning is acquired from the braking state acquisition section 34 during the turning operation (see FIG. 4), as illustrated in FIG. 9, the display control section 14 d may superimpose-display the rear wheel width trajectory 36, for example, in a dotted line mode or superimpose-display the rear wheel width trajectory 36 in a semi-transparent mode….If the braking control of the rear wheel on the inside of turning is executed, also for the front wheel width trajectory 52, the user may be alerted by switching the display to the display of the dotted line mode or the semi-transparent mode…In addition, the display color of the right-side image region 48 a (left-side image region 48 b) or the front image region 50 may be changed. Displaying trajectory lines regardless of whether steering or braking is performed in the right and left side image regions interpreted as displays the image of the field view including a side of the vehicle on the display device, the display processing unit 15superimposingly displays the guide line on the image of the field view and always displays the superimposed guideline regardless of the steering angle).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 7. Sei discloses a vehicle display control method (Sei, paragraph [0001]) comprising: 
-a locus determination step for determining a guide line representing a 20predicted locus of a wheel of a vehicle according to a steering angle of the vehicle (Sei, paragraphs [0018] and [0020]; Reference at paragraph [0018] discloses the steering angle acquisition unit 220 acquires information (steering angle information) indicating the steering angle of the steering wheel of the vehicle. Paragraph [0020] discloses the image processing unit 240 generates an image to be displayed on the display 242 based on the information from the camera image acquisition unit 210, the steering angle acquisition unit 220, the shift position acquisition unit 230, and the storage unit 250. The image processing unit 240 can calculate the locus of the travel prediction vehicle frame and the tire width of the tire  (interpreted as determining predicted locus of a wheel of a vehicle according to steering angle)); 
-and a display processing step for displaying an image of a field view of the vehicle including a vehicle body of the vehicle on the display device (Sei, paragraph [0042]; Reference discloses the image processing unit 240 generates an image obtained by superimposing the tire width trajectory drawing data generated in step S105 and the vehicle body trajectory drawing data generated in step S107 on the image acquired from the camera image acquisition unit 210 (S108). The display 242 displays the image generated by the image processing unit 240), 


Sei does not explicitly disclose but Watanabe teaches
-wherein in the display processing step, the guide line is superimposed on the 25image of the field view regardless of the steering angle (Watanabe, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the braking state acquisition section 34 acquires the information indicating the braking control state from the brake system 18 via the in-vehicle network 23 and supplies the information to the display control section 14 d…..it is possible to move the rear wheels 3R based on a moving trajectory (trajectory of which the turning radius is small) different from a rear wheel width trajectory 36 calculated based on the steering angle. If such the braking control is performed, the display control section 14 d can alert the user by changing the display mode of the rear wheel width trajectory 36. Paragraph [0033] discloses the display control section 14 d determines an additional image superimposed on the circumference image of the vehicle 1 supplied from the imaging section 16 based on the rear wheel width trajectory or the front wheel width trajectory supplied from the trajectory calculation section 30, the index supplied from the index acquisition section 32, braking control information supplied from the braking state acquisition section 34, and the like. The generation of the superimposed additional image with the rear wheel trajectory obtained based on the braking state information opposed to the steering angle data is interpreted as displays a guide line indicating the predicted locus, and superimposes the guide line on the image of the field view without regard to the steering angle), 
-and a first part of the guide line overlaps with the vehicle body (Watanabe, Fig. 9; Reference illustrates the rear wheel width trajectory overlaid over the vehicle 1 represented by interval lines 44 and vehicle offset lines 40) and is semi- transparently displayed, such that an overlapped portion of the vehicle body is semi-visible through the first part of the guide line (Watanabe, Fig. 9 and paragraph [0052]; Reference discloses on the other hand, in the process of S118, in a case where the signal indicating that the rear wheel on the inside of turning is in the braking control is received, that is, in a case where the turning correction control is executed for reducing the turning radius (Yes of S118), the rear wheel width trajectory 36 is superimpose-displayed in a semi-transparent state (S122) as shown in figure 9).
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 308. Sei discloses a vehicle display control device (Sei, paragraph [0001]) comprising: 
-a processor (Sei, paragraph [0026]; Reference discloses the processor is, for example, a CPU (Central Processing Unit) or a DSP (Data Signal Processor)); 
-and a non-transitory computer-readable storage medium (Sei, paragraph [0025]), wherein the vehicle display control device is configured to: 16 / 19acquire a captured image including a vehicle portion and a non-vehicle portion (Sei, Fig. 10 and paragraph [0059]; Reference discloses the frame of the travel prediction vehicle frame and the frame of the tire width locus region are superimposed on the image captured by the camera 212. There are obstacles and holes in the parking space surrounded by the parking frame. Figure 10 illustrates vehicle and non-vehicle elements); 
-determine a predicted locus of a wheel for a guide line, based at least partly on a steering angle (Sei, paragraph [0037]; Reference discloses the calculation of the tire width trajectory will be described in detail later. 329 The locus of the tire width is a position through which the tire passes when the vehicle retracts at the current steering angle); 
-5create a composite image for display based upon layers, wherein the layers include: (i) a field image layer including the vehicle portion and the non-vehicle portion (Sei, Fig. 11 and paragraph [0061]; Reference illustrates vehicle 100 opaquely displayed captured by camera 212); 
-(ii) a guide line layer located above the field image layer, and 10including a first part of the guide line (Sei, paragraph [0042]; Reference discloses the image processing unit 240 can make the region of the tire width locus a translucent color so that the image acquired from the camera image acquisition unit 210 is not completely hidden), 


Sei does not explicitly disclose but Watanabe teaches
-wherein the first part of the guide line overlaps the vehicle portion and is semi-transparent such that an overlapped portion of the vehicle portion is semi-visible through the first part of the guide line (Watanabe, Fig. 9 and paragraph [0052]; Reference discloses on the other hand, in the process of S118, in a case where the signal indicating that the rear wheel on the inside of turning is in the braking control is received, that is, in a case where the turning correction control is executed for reducing the turning radius (Yes of S118), the rear wheel width trajectory 36 is superimpose-displayed in a semi-transparent state (S122) as shown in figure 9);
-and display the composite image (Watanabe, Fig. 9; Reference illustrates the rear wheel width trajectory 36 superimpose-displayed in a semi-transparent manner interpreted as the composite display over the captured image).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 9. Sei in view of Watanabe teach the vehicle display control device of claim 8.
Sei does not explicitly disclose but Watanabe teaches
-wherein the guide line layer further includes a second part of the guide line, wherein the second part of the guide line overlaps the non-vehicle portion, 20and does NOT overlap the vehicle portion (Watanabe, Fig. 7 and paragraph [0046]; References disclose FIG. 7 illustrates a case of driving on ruts on a road covered with snow (the dashed lines being a mask layer). In this case, it is possible to easily realize safe driving and to perform favorable driving support by steering so as to match the front wheel width trajectory 52 and the ruts. The front wheel width trajectory 52 has a guideline portion out in front of the vehicle offset lines, interval lines, and grounding lines (thus not overlapping)).  
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 10. Sei in view of Watanabe teach the vehicle display control device of claim 9.
Sei does not explicitly disclose but Watanabe teaches
-wherein the second part of the guide line is opaque (Watanabe, Fig. 7 and paragraph [0046]; References disclose FIG. 7 illustrates a case of driving on ruts on a road covered with snow. In this case, it is possible to easily realize safe driving and to perform favorable driving support by steering so as to match the front wheel width trajectory 52 and the ruts. The front wheel width trajectory 52 has a guideline portion out in front of the vehicle offset lines, interval lines, and grounding lines in a black dashed line format (interpreted as opaque guideline)).    
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 

In regards to claim 13. Sei in view of Watanabe teach the vehicle display control device of claim 8.
Sei further discloses
-wherein the composite image further includes: (iii) a mask layer located above the guide line layer, wherein the mask layer includes an opaque wheel icon indicating a 5present location of the wheel (Sei, paragraph [0067]; Reference discloses the image captured by the camera 212 is superimposed on the travel prediction vehicle frame, the frame in the area of the tire width locus, and the stereoscopic image of the tire. The stereoscopic image of the tire is displayed at an intermediate position of the tire width locus. The stereoscopic tire interpreted as the mask layer with the opaque wheel over the guideline regarding the travel prediction vehicle frame).  

In regards to claim 14. Sei in view of Watanabe teach the vehicle display control device of claim 8.
Sei does not explicitly disclose but Watanabe teaches
-wherein the composite image further includes: (iii) a mask layer located above the guide line layer, 10wherein the mask layer includes a second part of the guide line, wherein the second part of the guide line overlaps the non-vehicle portion, and does NOT overlap the vehicle portion (Watanabe, Fig. 7 and paragraph [0046]; References disclose FIG. 7 illustrates a case of driving on ruts on a road covered with snow (the dashed lines being a mask layer). In this case, it is possible to easily realize safe driving and to perform favorable driving support by steering so as to match the front wheel width trajectory 52 and the ruts. The front wheel width trajectory 52 has a guideline portion out in front of the vehicle offset lines, interval lines, and grounding lines (thus not overlapping vehicle portion but overlapping environment in front of vehicle), and wherein the second part of the guide line is opaque (Watanabe, Fig. 7 and paragraph [0046]; References disclose FIG. 7 illustrates a case of driving on ruts on a road covered with snow. In this case, it is possible to easily realize safe driving and to perform favorable driving support by steering so as to match the front wheel width trajectory 52 and the ruts. The front wheel width trajectory 52 has a guideline portion out in front of the vehicle offset lines, interval lines, and grounding lines in a black dashed line format (interpreted as opaque guideline)).
Sei and Watanabe are combinable because they are in the same field of endeavor regarding vehicle monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driving support device of Sei to include the vehicle circumference monitoring features of Watanabe in order to provide the user with a system that allows for assisting the driver when the vehicle travels by detecting the steering angle of the own vehicle acquiring images in front of or behind the vehicle for generating an image in which a locus of the tire width is superimposed on the front or rear image as taught by Sei while incorporating the vehicle circumference monitoring features of Watanabe in order to provide trajectory calculation for a rear wheel width trajectory indicating a moving predicted path of a rear wheel of an inside of turning and superimposing the predicted data for more accurate determination regarding prediction of vehicle path in reference to road obstacles, applicable to improving driver convenience in vehicle systems such as those taught in Sei. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619